118 Ga. App. 97 (1968)
162 S.E.2d 737
STAGGERS
v.
THE STATE.
43696.
Court of Appeals of Georgia.
Argued June 3, 1968.
Decided June 13, 1968.
Rehearing Denied June 27, 1968.
Heyman & Sizemore, Benjamin H. Oehlert, III, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, for appellee.
FELTON, Chief Judge.
Where the appellant fails to appeal from the judgment overruling his motion for a new trial, the judgment and rulings on the motion for a new trial become the law of the case as to the grounds of the motion. Hill v. Willis, 224 Ga. 263 (161 SE2d 281); Crowley v. State, 118 Ga. App. 7.
Under the authorities cited the judgment on the verdict is affirmed.
Judgment affirmed. Eberhardt and Whitman, JJ., concur.